DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments and remarks filed on 09/20/2021 have been entered and considered.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  The rejections and/or objections presented herein are the only rejections and/or objections currently outstanding.  Any previously presented objections or rejections that are not presented in this Office Action are withdrawn.  Claims 1-3 and 13-19 are pending; Claims 4-12 are cancelled; Claims 1, 13, and 16-18 are amended; Claim 19 is withdrawn; and Claims 1-3 and 13-18 are under examination. 

Priority
This application, U.S. Application number 16/404150, claims benefit of provisional application No. 62/667917, filed on 05/07/2018, for domestic priority under 35 U.S.C. 119(e). The claims filed on 09/20/2021 are fully supported by the provisional application No. 62/667917. Accordingly, the filing date of Application No. 62/667917 is used for prior art purposes for claims 1, 16, and 18 and their dependent claims. 
 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Julie Spieker  on Nov. 1, 2021.
The application has been amended as follows:  
Claim 1. A method of inhibiting live rotifer comprising Brachionus plicatilis or Philodina in an algae composition comprising Nannochloropsis oculata without inhibiting said algae in said composition, the method comprising[[,]]: 
i) contacting said composition with dairy production wastewater comprising free ammonia; and then 
ii) maintaining pH of the composition obtained from the step i) at a level of at least 8 for six to 12 hours so as to maintain the free ammonia at a level capable of reducing a number of said live Brachionus plicatilis or Philodina rotifer in the obtained composition, thereby 
Claim 13. The method of claim 1, wherein the number of said live Brachionus plicatilis or Philodina rotifer 
Claim 14. Cancelled.  
Claim 15. The method of claim 1, wherein said live rotiferis inhibited and said algae are not inhibited without addition of additional ammonia or chemicals.  
Claim 16. A method of inhibiting rotifer comprising live Brachionus plicatilis or Philodina in an algae composition comprising Nannochloropsis oculata and increasing concentration of algae in said composition, the method comprising[[,]]:
i) contacting said composition with dairy production wastewater comprising free ammonia; and then
ii) maintaining pH of the composition obtained from the step i) at a level of at least 8 for six to 12 hours so as to maintain the free ammonia at a level capable of reducing a number of said live Brachionus plicatilis or Philodina rotifer in the obtained composition, thereby and increasing the concentration of said Nannochloropsis oculata algae.
Claim 17. The method of claim 16, wherein the number of said live rotifer 
Claim 18. A method of reducing algae production costs, the method comprising[[,]]: 
i) providing an algae composition comprising Nannochloropsis oculata, wherein live rotifer comprising Brachionus plicatilis or Philodina is present in said algae composition;  
ii) contacting [[an]]said algae composition comprising free ammonia;
iii)the composition obtained from the step ii) at a level of at least 8 for more than two hours so as to maintain the free ammonia at a level capable of reducing a number of said live Brachionus plicatilis or Philodina rotifer in the obtained composition, thereby inhibiting said rotiferadd additional ammonia or chemicals; and then 
iv)
Claim 19. Cancelled.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  
(i) The rejection of claims 13 and 17 under 35 U.S.C. 112(b) is withdrawn due to the amendment to the claims. 
(ii) The rejection of Claims 1-3, 9-10, and 12-18 under 35 U.S.C. 102(a)(1) as being anticipated by Thomas et al. is withdrawn because Thomas et al. is disqualified as a prior art, as Applicant successfully pointed out in the 09/20/2021 response (pages 5 and 6). 
(iii) The rejection of Claims 1-3 and 9-18 under 35 U.S.C. 103 over Thomas et al. is withdrawn because Thomas et al. is disqualified as a prior art, as Applicant successfully pointed out in the 09/20/2021 response (pages 5 and 6). 
(iv) The rejection of Claims 1-3, 9, 11, and 13-18 under 35 U.S.C. 103 over Lincoln et al. in view of Fumitaka et al. and Gutierrez et al. is withdrawn due to the amendment to the claims filed on 09/20/2021. 
(v) The rejection of Claims 1-3, 9, and 11-18 under 35 U.S.C. 103 over Lincoln et al. in view of Fumitaka et al., Gutierrez et al., and Feris et al. is withdrawn due to the amendment to the claims filed on 09/20/2021. 
(vi) The rejection of Claims 1-3, 9-11, and 13-18 under 35 U.S.C. 103 over Lincoln et al. in view of Fumitaka et al., Gutierrez et al., and Araujo et al. is withdrawn due to the amendment to the claims filed on 09/20/2021. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 13, and 15-18 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/Qing Xu/

Patent Examiner
Art Unit 1653
	
	
/ALLISON M FOX/Primary Examiner, Art Unit 1633